The State of TexasAppellee




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      June 18, 2014

                                   No. 04-14-00333-CR

                                   Gersom SANCHEZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 274th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 01-0682-CR
                         Honorable Gary L. Steel, Judge Presiding


                                     ORDER


      The Appellant’s motion to investigate is DENIED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court